Exhibit 10.1


EMPLOYMENT AGREEMENT


          EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 10, 2005,
between FOSTER WHEELER LTD., a Bermuda company (the “Company”), and Peter J.
Ganz (the “Executive”).

          The Executive and the Company wish to enter into an employment
relationship on the terms and conditions set forth in this Agreement.

          Accordingly, the Company and the Executive hereby agree as follows:

1.     Employment, Duties and Acceptance.

1.1     Employment, Duties. The Company hereby agrees to employ the Executive
for the Term (as defined in Section 2.1), to render exclusive and full-time
services to the Company, in the capacity of Executive Vice President and General
Counsel of the Company and to perform such other duties consistent with such
position (including service as a director or officer of any affiliate of the
Company if elected) as may be assigned by the Chairman, President and Chief
Executive Officer; provided, however, that the Executive may participate in
civic, charitable, industry, and professional organizations to the extent that
such participation does not materially interfere with the performance of
Executive’s duties hereunder. The Executive’s title shall be Executive Vice
President and General Counsel, or such other titles of at least equivalent level
consistent with the Executive’s duties from time to time as may be assigned to
the Executive by the Company consistent with such position, and the Executive
shall have all authorities as are customarily and ordinarily exercised by
executives in similar positions in similar businesses of similar size in the
United States.

1.2     Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests.

1.3     Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Clinton, New Jersey, subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company. The Executive shall keep
Executive’s primary residence within reasonable daily commute of the Clinton,
New Jersey area throughout the Term.

2.     Term of Employment.

2.1     Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on October 10, 2005 (the “Effective Date”), and shall end
on the date on which the Term is terminated pursuant to Section 4.

2

--------------------------------------------------------------------------------



3.     Compensation; Benefits.

3.1     Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive during the Term a base
salary, payable monthly in arrears, at the initial annual rate of Four Hundred
and Twenty-Five Thousand Dollars ($425,000.00) (the “Base Salary”). On each
anniversary of the Effective Date or such other appropriate date during each
year of the Term when the salaries of executives at the Executive’s level are
normally reviewed, the Company shall review the Base Salary and determine if,
and by how much, the Base Salary should be increased. All payments of Base
Salary or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations.

3.2     Bonus.

3.2.1     Executive shall be eligible to participate, as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”),
in the Company’s annual incentive program as in effect from time to time for
executives at the Executive’s level. Initially, the Executive’s participation
shall be in the discretionary bonus program designated the “Foster Wheeler
Annual Incentive Plan for 2002 and Subsequent Years.” The Executive shall be
eligible for an annual incentive bonus at a target opportunity of seventy
percent (70%) of Base Salary (up to a maximum opportunity of two hundred and ten
percent (210%) of Base Salary) based upon the achievement of certain business
unit objectives established in advance by the Chairman. The actual amount of any
annual incentive bonus shall be determined by and in accordance with the terms
of the Company’s annual incentive program as in effect from time to time and the
Executive shall have no absolute right to an annual incentive bonus in any year.

3.2.2     The Company shall pay to the Executive on the Effective Date a signing
bonus in the amount of Five Hundred Thousand Dollars ($500,000.00) (the “Signing
Bonus”). If the Company terminates the Executive for Cause (as defined below) or
if the Executive terminates employment with the Company other than with Good
Reason (as defined below), in either event before the first anniversary of the
Effective Date, the Executive shall repay to the Company, within thirty (30)
days of such termination, the gross amount of the Signing Bonus on a pro-rated
basis by multiplying the Signing Bonus by a fraction, the numerator of which is
the number of calendar days from the date of termination of employment to the
first anniversary of the Effective Date and the denominator of which is three
hundred and sixty-five (365).

3.3     Long-Term Incentive. Executive will receive the following:

3.3.1     A grant of a number of shares of Common Stock with an aggregate fair
market value, determined by the average of the high and low prices of a share of
Common Stock on October 7, 2005, of $521,645.00 (the “Restricted Stock”). The
Restricted Stock will be granted under a Restricted Stock Plan on terms and
conditions substantially the same as applicable to those applicable to grants
under the Foster Wheeler Ltd. Management Restricted Stock Plan. The Restricted
Stock will be issued either on the Effective Date, or as soon thereafter as the
Company can complete the filing of an effective registration statement with the
Securities and Exchange Commission on Form S-8 covering the issuance of the
Restricted Stock.

3

--------------------------------------------------------------------------------



3.3.2     A grant of options to purchase 52,165 shares of Common Stock (the
“Options”). The Options will be granted under the Foster Wheeler Ltd. 2004 Stock
Option Plan, and for purposes of such Plan (a) the Options will be Nonstatutory
Options, (b) the Exercise Price will be equal to the average of the high and low
prices of a share of Common Stock on October 7, 2005, and (c) the Expiration
Date will be the last business day immediately preceding the third anniversary
of your first day of employment. The Options will be issued on the Effective
Date.

Thirty-three and one third percent (33-1/3%) of both the Restricted Stock and
the Options will vest on December 31, 2005, and the remaining 66 2/3% will vest
on December 31, 2006, provided Executive is still employed on such dates, and
subject to the remaining provisions of the Restricted Stock and Stock Option
Plans.

The Restricted Stock and Options will constitute Executive’s long-term incentive
opportunity for the remainder of 2005 and 2006. Commencing with 2007, Executive
will be entitled to a long term incentive value opportunity equivalent to 1.5
times Base Salary per year, the form and conditions of which will be established
by the Compensation Committee.

The Restricted Stock and Options will be governed by separate agreements entered
into between Executive and the Company, and in the event of any inconsistency
between such separate agreements and the terms of this Agreement (including, but
not limited to, Section 4.2.2(iv)), the separate agreements shall govern and
control. For avoidance of doubt, nothing in the preceding sentence shall be
construed to limit the application of any provision of such separate agreements
that expressly refers to and incorporates a provision of this Agreement.

3.4     Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.

3.5     Vacation. During the Term, the Executive shall be entitled to an annual
paid vacation period or periods in accordance with the applicable executive
vacation policy as in effect from time to time.

3.6     Benefits and Perquisites.

3.6.1     During the Term, the Executive shall be entitled to participate in
those defined benefit, defined contribution, group insurance, medical, dental,
disability and other benefit plans of the Company as from time to time in effect
and on a basis no less favorable than any other executive at the Executive’s
level.

3

--------------------------------------------------------------------------------



3.6.2     During the Term, the Executive shall be entitled to receive the
following perquisites:

(i)     Company-furnished automobile or automobile allowance at a level no less
favorable than any other executive at the Executive’s level;

(ii)     Reimbursement net of taxes for the cost of annual financial planning
services at a level no less favorable than any other executive at the
Executive’s level;

(iii)     Reimbursement net of taxes on a one-time basis for legal expenses
associated with estate planning at a level no less favorable than any other
executive at the Executive’s level;

(iv)     Facsimile machine for use at the Executive’s home; and

(v)     Annual physical examination at a level no less favorable than any other
executive at the Executive’s level.

               3.7     Change of Control. The Executive shall be covered under
the Company’s Change in Control Agreement as in effect from time to time for
executives at the Executive’s level. Any amounts and/or benefits payable, paid
or provided to the Executive under such Change in Control Agreement shall be in
lieu of and not in addition to amounts and/or benefits payable or provided under
this Agreement. This Agreement is not intended to preclude benefits payable
under the Change in Control Agreement should the events described therein occur.

4.     Termination.

4.1     Termination Events.

4.1.1     Executive’s employment and the Term shall terminate immediately upon
the occurrence of any of the following:

(i)     the death of the Executive;

(ii)     the physical or mental disability of the Executive, whether totally or
partially, such that with or without reasonable accommodation the Executive is
unable to perform the Executive’s material duties, for a period of not less than
one hundred and eighty (180) consecutive days; or

(iii)     notice of termination for “Cause”. As used herein, “Cause” means (i)
conviction of a felony; (ii) actual or attempted theft or embezzlement of
Company assets; (iii) use of illegal drugs; (iv) material breach of the
Agreement that the Executive has not cured within thirty (30) days after the
Company has provided the Executive notice of the material breach which shall be
given within sixty (60) days of the Company’s knowledge of the occurrence of the
material breach; (v) commission of an act of moral turpitude that in the
judgment of the Board can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company and/or the
ability of the Executive to perform the Executive’s duties; (vi) gross
negligence or willful misconduct in performance of the Executive’s duties; (vii)
breach of fiduciary duty to the Company; or (viii) willful refusal to perform
the duties of Executive’s titled position.

4

--------------------------------------------------------------------------------



4.1.2     The Executive may immediately resign the Executive’s position for Good
Reason and, in such event, the Term shall terminate. As used herein, “Good
Reason” means without the Executive’s consent (i) material diminution in title,
duties, responsibilities or authority; (ii) reduction of Base Salary and
benefits except for across-the-board changes for executives at the Executive’s
level; (iii) exclusion from executive benefit/compensation plans; (iv)
relocation of the Executive’s principal business location by the Company of
greater than fifty (50) miles; (v) material breach of the Agreement that the
Company has not cured within thirty (30) days after the Executive has provided
the Company notice of the material breach which shall be given within sixty (60)
days of the Executive’s knowledge of the occurrence of the material breach; or
(vi) resignation in compliance with applicable law or rules of professional
conduct.

4.1.3     The Company may terminate the Executive’s employment thirty (30) days
following notice of termination without Cause given by the Company and, in such
event, the Term shall terminate. During such thirty (30) day notice period, the
Company may require that the Executive cease performing some or all of the
Executive’s duties and/or not be present at the Company’s offices and/or other
facilities.

4.1.4     The Executive may voluntarily resign the Executive’s position
effective thirty (30) days following notice to the Company of the Executive’s
intent to voluntarily resign without Good Reason and, in such event, the Term
shall terminate. During such thirty (30) day notice period, the Company may
require that the Executive cease performing some or all of the Executive’s
duties and/or not be present at the Company’s offices and/or other facilities.

4.1.5     The date upon which Executive’s employment and the Term terminate
pursuant to this Section 4.1 shall be the Executive’s “Termination Date” for all
purposes of this Agreement.

4.2     Payments Upon a Termination Event.

4.2.1     Following any termination of the Executive’s employment, the Company
shall pay or provide to the Executive, or the Executive’s estate or beneficiary,
as the case may be, (i) Base Salary earned through the Termination Date;
(ii) the balance of any awarded but as yet unpaid, annual cash incentive or
other incentive awards for any calendar year prior to the calendar year during
which the Executive’s Termination Date occurs; (iii) a payment representing the
Executive’s accrued but unused vacation; (iv) any vested, but not forfeited
benefits on the Termination Date under the Company’s employee benefit plans in
accordance with the terms of such plans; and (v) benefit continuation and
conversion rights to which the Executive is entitled under the Company’s
employee benefit plans.

5

--------------------------------------------------------------------------------



4.2.2     Following a termination by the Company without Cause or by the
Executive for Good Reason, the Company shall pay or provide to the Executive in
addition to the payments in Section 4.2.1 above, (i) Base Salary at the rate in
effect on the Termination Date (“Termination Base Salary Rate”), payable monthly
following the Termination Date and continuing for twenty-four months thereafter;
(ii) an annual cash incentive payment for the calendar year that includes the
Executive’s Termination Date and the following calendar year equal to a
percentage of the Termination Base Salary Rate equal to the average percentage
of base salaries paid as bonuses to the executives of the Company at the
Executive’s level under the Company’s annual incentive program during such
applicable calendar year and payable at the time that the Company pays annual
cash incentive payments to other participants in such program; (iii) two years
of continued health and welfare benefit plan coverage following the Termination
Date (excluding any additional vacation accrual or sick leave) at active
employee levels and active employee cost; (iv) except as prohibited by law,
removal of transfer and other restrictions from all shares of capital stock of
the Company registered in the Executive’s name; and (v) executive level career
transition assistance services by a firm selected by the Executive and approved
by the Company in an amount not to exceed $8,000.00. Notwithstanding any other
provision of this Agreement, as consideration for the pay and benefits that the
Company shall provide the Executive pursuant to this Section 4.2.2, the
Executive shall provide the Company an enforceable waiver and release agreement
in a form that the Company normally requires.

4.3     No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.

5.     Protection of Confidential Information; Non-Competition.

5.1     The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and information which it would be impracticable for
the Company to effectively protect and preserve in the absence of this Section 5
and the disclosure or misappropriation of which could materially adversely
affect the Company. Accordingly, the Executive agrees:

5.1.1     except in the course of performing the Executive’s duties provided for
in Section 1.1, not at any time, whether before, during or after the Executive’s
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company’s or
its subsidiaries’ or affiliates’ financial affairs or business processes or
methods or their research, development or marketing programs or plans, or any
other of its or their trade secrets. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, then, except as prohibited by law, the Executive will
promptly notify the Company, take all reasonable steps requested by the Company
to defend against the compulsory disclosure and permit the Company to control
with counsel of its choice any proceeding relating to the compulsory disclosure.
The Executive acknowledges that all information, the disclosure of which is
prohibited by this section, is of a confidential and proprietary character and
of great value to the Company and its subsidiaries and affiliates.

6

--------------------------------------------------------------------------------



5.1.2     to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that the Company may so request, all
confidential memoranda, notes, records, reports, manuals, drawings, software,
electronic/digital media records, blueprints and other documents (and all copies
thereof) relating to the Company’s (and its subsidiaries’ and affiliates’)
business and all property associated therewith, which the Executive may then
possess or have under the Executive’s control.

5.2     In consideration of the Company’s entering into this Agreement, the
Executive agrees that at all times during the Term and thereafter for the time
period described hereinbelow, the Executive shall not, directly or indirectly,
for Executive or on behalf of or in conjunction with, any other person, company,
partnership, corporation, business, group, or other entity (each, a “Person”):

5.2.1     until the first anniversary of the Termination Date, engage in any
activity for or on behalf of a Competitor, as director, employee, shareholder,
consultant or otherwise, which is the same as or similar to activity in which
Executive engaged at any time during the last two (2) years of employment by the
Company;

5.2.2     until the second anniversary of the Termination Date, (i) call upon
any Person who is, at such Termination Date, engaged in activity on behalf of
the Company or any subsidiary or affiliate of the Company for the purpose or
with the intent of enticing such Person to cease such activity on behalf of the
Company or such subsidiary or affiliate; or (ii) solicit, induce, or attempt to
induce any customer of the Company to cease doing business in whole or in part
with or through the Company or a subsidiary or affiliate, or to do business with
any Competitor.

For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company. For
purposes of this Agreement, “a material line of business conducted by the
Company” means an activity of the Company generating gross revenues to the
Company of more than twenty-five million dollars ($25,000,000) in the
immediately preceding fiscal year of the Company.

5.3     If the Executive commits a breach or threatens to breach any of the
provisions of Section 5.1 or 5.2 hereof, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by
injunction or otherwise by any court having jurisdiction, it being acknowledged
and agreed that any such breach will cause irreparable injury to the Company in
addition to money damage and that money damages alone will not provide a
complete or adequate remedy to the Company, it being further agreed that such
right and remedy shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company under law or in equity.

7

--------------------------------------------------------------------------------



5.4     If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.

5.5     The period during which the prohibitions of Section 5.2 are in effect
shall be extended by any period or periods during which the Executive is in
violation of Section 5.2.

5.6     If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable, the parties agree that the court making
such determination shall have the power to revise or modify such provision to
make it enforceable to the maximum extent permitted by applicable law and, in
its revised or modified form, said provision shall then be enforceable.

5.7     The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any
state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such covenants as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being for this purpose severable into diverse and
independent covenants.

6.     Intellectual Property.

          Notwithstanding and without limiting the provisions of Section 5, the
Company shall be the sole owner of all the products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with or during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive’s right to receive
payments hereunder), the Executive shall, at the request of the Company, execute
such assignments, certificates or other instruments as the Company may from time
to time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.

7.     Indemnification.

          In addition to any rights to indemnification to which the Executive is
entitled under the Company’s charter and by-laws, to the extent permitted by
applicable law, the Company will indemnify, from the assets of the Company
supplemented by insurance in an amount determined by the Company, the Executive
at all times, during and after the Term, and, to the maximum extent permitted by
applicable law, shall pay the Executive’s expenses (including reasonable
attorneys’ fees and expenses, which shall be paid in advance by the Company as
incurred, subject to recoupment in accordance with applicable law) in connection
with any threatened or actual action, suit or proceeding to which the Executive
may be made a party, brought by any shareholder of the Company directly or
derivatively or by any third party by reason of any act or omission or alleged
act or omission in relation to any affairs of the Company or any subsidiary or
affiliate of the Company of the Executive as an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. The Company shall
use its best efforts to maintain during the Term and thereafter insurance
coverage sufficient in the determination of the Company to satisfy any
indemnification obligation of the Company arising under this Section 7.

8

--------------------------------------------------------------------------------



8.     Notices.

          All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, one day after sent by overnight courier
or three days after mailed first class, postage prepaid, by registered or
certified mail, as follows (or to such other address as either party shall
designate by notice in writing to the other in accordance herewith):

If to the Company, to:
Foster Wheeler, Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: Chairman, President and
                   Chief Executive Officer

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

9.     General.

9.1     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey applicable to agreements
made between residents thereof and to be performed entirely in New Jersey.

9.2     The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

9.3     This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

9

--------------------------------------------------------------------------------



9.4     This Agreement, and the Executive’s rights and obligations hereunder,
may not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. The Company may assign its rights, together with its obligations,
hereunder (i) to any affiliate or (ii) to a third party in connection with any
sale, transfer or other disposition of all or substantially all of any business
to which the Executive’s services are then principally devoted, provided that no
assignment pursuant to clause (ii) shall relieve the Company from its
obligations hereunder to the extent the same are not timely discharged by such
assignee.

9.5     The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement or the Term to the extent necessary to
the intended preservation of such rights and obligations.

9.6     This Agreement may be amended, modified, superseded, canceled, renewed
or extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

9.7     This Agreement may be executed in two or more counterparts, each of
which shall he deemed to be an original but all of which together will
constitute one and the same instrument.

9.8     The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded the
opportunity to utilize representation by legal counsel. Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

10.     Dispute Resolution.

Subject to the rights of the Company pursuant to Section 5.3 above, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Executive’s employment by the Company shall be settled by
arbitration with three arbitrators. The arbitration will be administered by the
American Arbitration Association in accordance with its National Rules for
Resolution of Employment Disputes. The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall take place
in the Clinton, New Jersey area, or in any other mutually agreeable location. In
the event any judicial action is necessary to enforce the arbitration provisions
of this Agreement, sole jurisdiction shall be in the federal and state courts,
as applicable, located in New Jersey. Any request for interim injunctive relief
or other provisional remedies or opposition thereto shall not be deemed to be a
waiver or the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

10

--------------------------------------------------------------------------------



11.     Free to Contract.

The Executive represents and warrants to the Company that Executive is able
freely to accept engagement and employment by the Company as described in this
Agreement and that there are no existing agreements, arrangements or
understandings, written or oral, that would prevent Executive from entering into
this Agreement, would prevent Executive or restrict Executive in any way from
rendering services to the Company as provided herein during the Term or would be
breached by the future performance by the Executive of Executive’s duties
hereunder. The Executive also represents and warrants that no fee, charge or
expense of any sort is due from the Company to any third person engaged by the
Executive in connection with Executive’s employment by the Company hereunder,
except as disclosed in this Agreement.

12.     Subsidiaries and Affiliates.

As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the Company or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the Company or other business entity
in question.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

    FOSTER WHEELER LTD.                            By: /s/ Raymond J. Milchovich
   

--------------------------------------------------------------------------------

  Name: Raymond J. Milchovich   Title:  Chairman, President and Chief Executive
Officer                  /s/ Peter J. Ganz    

--------------------------------------------------------------------------------

    Peter J. Ganz

11

--------------------------------------------------------------------------------